Title: From George Washington to John Greaton, 14 June 1782
From: Washington, George
To: Greaton, John


                  
                     To Colo. Greaton
                   14 June 1782
                  With your Regt you are to receive the Garrisons of the Posts at
                     Dobbs & King’s Ferries, those at the latter, viz., Stony &
                     Verplanks Points, are to be relieved by whole Companies, consisting, as nearly
                     as may be, of the same number of Men which are now Stationed there, with these
                     you will leave a Field Officer; and proceed yourself with the remainder of the
                     Regt to the Post of Dobb’s ferry, where you will relieve the Garrison of the
                     Block House in such manner as you shall judge proper, and encamp the rest of
                     your Regt immediately under the cover of the Block House.
                  As the mode of doing Duty by Corps enables an Officer to have his
                     Men constantly under his own eye, & to be responsible for their
                     behaivour; I must recommend that you will be perticularly attentive to the
                     dicipline & good Order of your Regt, that where it is impracticable to
                     exercise & manouvre the Men collectively, you will have them instructed
                     and practised in the use of Arms by detail.
                  To keep up the reputation of the Corps, it will be essential to
                     preserve the utmost regularity, to prevent any abuses of the Persons or
                     Property of the Inhabitants, & to restrain the Soldiers from straggling
                     without permission from their Quarters.
                  Every possible precaution should be made use of to prevent
                     desertion, if it should begin to prevail, the Rolls must be called every hour
                     in the day time, and the Quarters or Tents must be visited, by an Officer or
                     non-commissioned Officer, every hour in the night; besides which Patroles
                     & small Scouts of trusty Men, should be frequently sent out, as well
                     for the sake of apprehending Deserters, as to prevent surprise from the Enemy;
                     For notwithstanding all the pacific expressions of the British, you are hereby
                     strictly directed to make use of the utmost vigilance, & not put any
                     confidence in their pretended plan of defensive War, for should there be an
                     oppertunity of making a stroke at you, with a probability of success, you may
                     depend upon it the enemy would instantly seize the occasion.
                  As the Post of Dobbs ferry is now the only avenue of intercourse
                     with the Enemy, by Flags, and as there is great danger the same illicit
                     practises may prevail there which have taken place at other Posts of the same
                     kind; a principle object of your Command is to prevent, absolutely, all kind of
                     commerce or illegal communications with the Enemy.
                  All Flags from the Enemy are to be stopped at your out Post, the
                     dispatches there received from them, & the Flags sent back as soon as
                     the business is performed; a guard with an Officer or non-commissioned Officer
                     should always, in the meantime, be kept on board.
                  No Military Character from the Enemy, is to be permitted to land,
                     nor is any Citizen or private person to be suffered to come within our Lines,
                     untill permission, in writing for that purpose, shall be obtained from the
                     Executive of the State into which he or she is desireous of passing.
                  No Passport is to be deemed sufficient for granting a Flag to
                     pass to the Enemies Lines, but from Congress, the Secretary at War, the
                     Executives of the States or Major Genel Heath; except you shall receive
                     perticular Instructions from me to the contrary.
                  Capt. Prey who has long commanded at that Post, & who has
                     acquitted himself, in that service with great reputation, is still to retain
                     the command of the Water Guard; he will undoubtedly be able to give you every
                     usefull information respecting the state of the Country, the disposition
                     & character of the individuals, and the sources of intelligence from
                     the Enemy; I wish you on the other hand to give him every aid in your power for
                     promoting the service, & if necessary, that you will furnish him with
                     some oarsmen for the additional Boat or Boats he may be supplied with; these
                     Men to remain on that Duty only untill your Regt shall be relieved.
                  On any emergency, for which perticular directions cannot be
                     given, you are to act agreeably to the best of your discretion.
                  You will be pleased to communicate to me immediately, every
                     extraordinary occurrence, together with any intelligence perticularly of the
                     State, strength or movement of the Enemy, which you may obtain.
                  Upon your being relieved, you will deliver over these
                     Instructions to the relieving Officer, as a standing Regulation for the
                     direction of the Commandant at the beforementioned Posts; and on your arrival
                     in Camp, will make a general Report to me in writing, of your Command, noteing
                     the casualties, and every other remarkable event within the sphere of your
                     observation. Given at Head Quarters Newburgh June 14th 1782.
                  
               